Citation Nr: 0430724	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  97-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability, prior to December 6, 2000, 
and in excess of 40 percent prior to May 8, 2000.

2.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss disability from May 9, 2000.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right buttock, with healed scar, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
renal calculus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to July 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which entitlement to the 
benefits sought was denied.  In September 2000, the Board 
remanded this case.

In an August 2002 rating decision, an increased rating of 10 
percent was granted for residuals of a gunshot wound to the 
right buttock with a healed scar, effective April 1994.  In 
addition, an increased rating of 40 percent was granted for 
bilateral sensorineural hearing loss effective December 6, 
2000, and a 50 percent rating was granted effective May 9, 
2000.  The Board notes that the United States Court of 
Appeals for Veterans Claims ("the Court") has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, the matters of increased 
ratings remain in appellate status.  

In a September 2004 informal hearing presentation, the 
veteran's representative requested that the issues of service 
connection for hyperpituitarism and for a skin disorder be 
reconsidered in light of the Veterans Claims Assistance Act 
(VCAA).  The Board notes that the AOJ addressed this matter 
in the August 2002 rating decision.  

The appeal as to the issues of increased ratings for 
residuals of a gunshot wound of the right buttock, with 
healed scar and renal calculus are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the appellant.


FINDINGS OF FACT

1.  The most severe hearing loss findings prior to June 9, 
1999, were average pure tone thresholds of 79 decibels for 
the right ear and 83 decibels for the left ear, and speech 
recognition scores of 92 percent for the right ear and 92 
percent for the left ear.

2.  The most severe hearing loss findings from June 10, 1999 
to May 8, 2002, were average pure tone thresholds of 79 
decibels for the right ear and 83 decibels for the left ear, 
and speech recognition scores of 92 percent for the right ear 
and 92 percent for the left ear.  The veteran's puretone 
threshold was 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz).

3.  The most severe hearing loss findings from May 9, 2002, 
were average pure tone thresholds of 82.50 decibels for the 
right ear and 91.25 decibels for the left ear, and speech 
recognition scores of 88 percent for the right ear and 92 
percent for the left ear.  The veteran's puretone threshold 
was 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz).


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss prior to June 10, 1999 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1998).

2.  The criteria for a 40 percent rating for bilateral 
hearing loss from June 10, 1999 to May 8, 2002, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2003).

3.  The criteria for a rating in excess of 50 percent for 
bilateral hearing loss from May 9, 2002, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via An August 
2003 letter.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, examinations 
and opinions.  The claimant was specifically advised of the 
type of evidence that would establish the claim.  He has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim and notice of 
how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

In a March 1989 rating decision, service connection was 
granted for bilateral sensorineural hearing loss, which was 
assigned a non-compensable rating under Diagnostic Code 6100.  

In April 1994, correspondence was received from the veteran 
in which he requested an increased rating.  

The veteran was afforded a VA audiological examination in 
August 1994.  At that time, it was noted that the veteran had 
moderate bilateral sensorineural hearing loss.  Hearing aids 
were recommended.  The puretone threshold readings were not 
provided.  

The Board determined in the remand decision that this August 
1994 examination was insufficient to rate the veteran's 
bilateral hearing loss and a new examination was ordered.  

In December 2000, the veteran was afforded an audiological 
examination.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
65
80
80
90
79
LEFT
60
80
90
100
83

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The examiner concluded that the veteran had moderately severe 
to profound sensorineural hearing loss bilaterally.

In May 2002, the veteran was afforded a VA audiological 
examination.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
75
80
85
90
82.50
LEFT
80
90
95
100
91.25

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The examiner concluded that the veteran had severe to 
profound sensorineural hearing loss bilaterally, with the 
left ear being worse.  It was noted that the veteran had a 
significant decrease in hearing sensitivity since 1994.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern. Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all evidence of record, the Board will 
focus primarily on the evidence generated during the appeal 
period.

The Board also notes that a staged rating is warranted in 
this case for different reasons.  The veteran's disability 
changed during this lengthy appeal period and the regulations 
were amended.  Based on such facts, different evaluations are 
warranted based upon facts found and the implementation of a 
liberalizing VA issue.

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was amended, effective June 
10, 1999.  See 64 Fed. Reg. 25202 (1999).  Thus, the 
regulatory criteria governing the evaluation of the veteran's 
bilateral hearing loss changed while his claim was pending.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative process has 
been concluded, VA must decide which version is applicable 
unless Congress provided otherwise.  However, the effective 
date of a liberalizing law or VA issue may be no earlier than 
the date of the law or VA issue.

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. §§ 
4.85, 4.87, Diagnostic Codes 6100 to 6110 (effective before 
June 10, 1999).  Table VIa was used only when the Chief of 
the Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
See 38 C.F.R. § 4.85(c) (effective before June 10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Table VIa 
is used when the examiner certifies that the use of speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 
4.86.  See 38 C.F.R. § 4.85(c) (2003).

Also under the new regulation, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a) (2003).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  See 38 C.F.R. § 
4.86(b) (2003).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).


Entitlement to a compensable rating for bilateral hearing 
loss disability, prior to December 6, 2000, and in excess of 
40 percent for bilateral hearing loss disability prior to May 
8, 2000

After the veteran's claim for an increased rating was 
received in April 1994, the veteran was afforded a VA 
examination in August 1994.  As noted in the Board's remand 
decision, this examination was insufficient for rating 
purposes.  Puretone thresholds were not provided.  On 
December 6, 2000, the veteran was afforded another VA 
audiological examination.  The Board recognizes that there is 
no examination with which to properly rate the veteran's 
bilateral hearing loss prior to December 2000 as the August 
1994 examination was insufficient.  The Board does not 
believe that the veteran's hearing worsened on the very date 
of the December 6, 2000 VA examination.  Therefore, for 
rating purposes, the December 2000 examination will be used 
for rating the veteran from his date of claim.  That being 
noted, the new criteria cannot be applied until June 10, 
1999, the effective date of the change in the regulations.  

On the December 6, 2000 examination, the veteran was shown to 
have an average puretone hearing loss in the right ear of 79 
decibels with 92 percent speech discrimination, which 
translates to level II hearing under the old regulations.  
See 38 C.F.R. § 4.85, Table VI (1998).  The average puretone 
hearing loss in the left ear was 83 decibels, with 92 percent 
speech discrimination, which translates to level III hearing 
under the old regulations.  Applying Table VII, this equates 
to a noncompensable evaluation under the old regulations.  
See 38 C.F.R. § 4.85, Table VI (1998).

Thus, under the old criteria, a compensable rating was not 
warranted.  

As of June 10, 1999, the new criteria may be applied.  Under 
the new criteria, the veteran still had level II hearing in 
the right ear and level III hearing in the left ear which is 
non-compensable under 38 C.F.R. § 4.85, Table VI (2003).  
However, Table VIA applies.  Under this criteria, both ears 
equate level VII hearing.  In applying Table VII, the 
veteran's bilateral hearing loss warrants a 40 percent 
rating.  

Thus, the Board finds that prior to June 10, 1999, a 
compensable rating was not warranted, but, as of June 10, 
1999 until May 8, 2002, a 40 percent rating is warranted.  


Entitlement to a rating in excess of 50 percent for bilateral 
hearing loss disability from May 9, 2000

On the May 9, 2002 audiological examination, the veteran was 
shown to have an average puretone hearing loss in the right 
ear of 82.50 decibels with 88 percent speech discrimination.  
In the left ear, he had an average puretone hearing loss of 
91.25 decibels with 92 percent speech discrimination.  The 
veteran's puretone threshold was 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz).  Under Table VIA, he had level VII hearing in the 
right ear and level IX hearing in the left ear.  Using Table 
VII, the veteran's bilateral hearing loss warrants a 50 
percent rating, but not more.  

The criteria for a rating in excess of 50 percent for 
bilateral hearing loss from May 9, 2002, have not been met.  
In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for bilateral hearing loss prior to June 
10, 1999, is denied.  

An increased rating of 40 percent for bilateral hearing loss 
is granted from June 10, 1999 to May 8, 2002, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An increased rating for bilateral hearing loss from May 9, 
2002, is denied.  


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

In the Board's remand, the Board requested that the veteran 
be examined.  The Board requested an examination for the 
purpose of determining the degree of impairment associated 
with his service-connected renal calculus.  The examiner was 
requested to state whether renal calculus was not currently 
manifested or this disability was currently asymptomatic, 
and, whether the veteran's current complaints of bladder 
control problems were attributable to the service-connected 
renal calculus. 

The veteran was afforded two VA examinations.  The first one, 
conducted in November 2000 showed that the veteran had 
urinary frequency and incontinence.  It was noted that the 
veteran lost a pint of urine a day, voided 25 times per day, 
and had nocturia.  The examiner indicated that the 
incontinence and nocturia had increased with moderate 
severity since the veteran's separation from service.  
Cystometrics testing was performed and was normal.  A 
computerized tomography was ordered and it was noted that the 
residuals would later be indicated, but they were not.  It 
was noted that the veteran was taking bladder medication.  In 
May 2002, another examination was conducted.  At that time, 
the veteran denied having any genitourinary problems.  
Genitourinary evaluation was conducted, but no abnormalities 
were identified.  However, a later April 2004 VA record 
showed that the veteran was taking bladder medication, 
bethanechol, 4 times per day.  

The Board notes that the Board's remand questions for the 
examiner were not answered.  It is unclear if the veteran's 
urinary problems are associated with his service-connected 
disabilities.  It is curious that the problems were only 
present on the first examination, then later denied by the 
veteran, but he remained on medication.  This matter needs to 
be resolved in order to determine whether the veteran should 
be rated under Diagnostic Code 7509 or on the basis or 
urinary frequency.  

With regard to the right buttock gunshot wound, the examiner 
was requested to identify whether there is any muscle 
impairment as a result of the gunshot wound residuals and if 
so, the muscle group affected by the injury/impairment were 
to be identified.  Any limitation of motion was to be 
identified.  On the November 2000 examination, the examiner 
indicated that he took color photographs of the wound, but 
none were included with the report.  The examiner stated that 
there was no significant muscle damage and the gluteus 
maximus and the gluteus minimus were intact, but then 
indicated that the diagnosis was muscle damage of the 
buttock.  The examiner stated that there was nerve injury 
around the entry to the wound which resulted in pain, but the 
nerve was not identified and the examiner appeared to be only 
referring to the left buttock, but this is not entirely 
clear.  On the May 2002 examination, the examiner identified 
a 2 centimeter right buttock scar, but provided no other 
findings.  

In light of VCAA, the Board finds that the veteran should be 
reexamined.  The examiner should determine if the veteran's 
renal calculus is productive of any symptomatology, and, if 
so, what the symptomatology consists of.  The examiner should 
specifically state if the renal calculus causes urinary 
dysfunction and, if so, what kind of dysfunction.  If the 
veteran has urinary frequency due to renal calculus, the 
examiner should state the number of times during the day and 
night that voiding is necessary.  With regard to the right 
buttock injury, the examiner should state if there is any 
muscle damage to that buttock and, if so, the muscle(s) 
involved and the extent thereof.  The examiner should 
determine if there is nerve damage due to that right buttock 
injury.  If so, the examiner should identify the nerve(s) 
involve and the extent thereof.  The examiner should 
determine if the scar causes limitation of motion of any 
joint, and, if so, it should be identified and the limitation 
of motion should be stated.  

In addition, the veteran should be requested to identify the 
physician who prescribed the bladder medication.  Those 
records should be obtained.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting his 
position as to the issues on appeal, he must 
submit that evidence to the AOJ.  

2.  The veteran should be requested to 
identify the physician who prescribed his 
bladder medication.  Those records should be 
obtained.  

3.  The AOJ should determine if a 
computerized tomography was performed in 
conjunction with the genitourinary portion of 
the November 2000 VA examination and if there 
are color photographs of the right buttock 
gunshot wound taken in conjunction with the 
November 2000 VA examination.  If so, these 
records/photographs should be obtained.  

4.  A VA examination should be requested.  
The examiner should determine if the 
veteran's renal calculus is productive of any 
symptomatology, and, if so, what the 
symptomatology consists of.  The examiner 
should specifically state if the renal 
calculus causes urinary dysfunction and, if 
so, what kind of dysfunction.  If the veteran 
has urinary frequency due to renal calculus, 
the examiner should state the number of times 
during the day and night that voiding is 
necessary.  With regard to the right buttock 
injury, the examiner should state if there is 
any muscle damage to that buttock and, if so, 
the muscle(s) involved and the extent 
thereof.  The examiner should determine if 
there is nerve damage due to that right 
buttock injury.  If so, the examiner should 
identify the nerve(s) involve and the extent 
thereof.  The examiner should determine if 
the scar causes limitation of motion of any 
joint, and, if so, it should be identified 
and the limitation of motion should be 
stated.  

Thereafter, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



